Citation Nr: 0522080	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
perforated left eardrum.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the claims.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in August 2003, and before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted in June 2005.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service medical records contain no findings 
indicative of a perforated eardrum and/or hearing problems 
while on active duty.

3.  The first competent medical evidence of a perforated 
eardrum and/or hearing loss was many years after the 
veteran's period of active duty, and no competent medical 
opinion is of record to the effect that these disabilities 
are causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for a residuals of a 
perforated left eardrum nor bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent the preadjudication notice to the veteran 
by correspondence dated in March 2002, which was clearly 
before the May 2002 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the May 2003 Statement of the Case 
(SOC), and the September 2003 Supplemental Statement of the 
Case (SSOC), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at his August 2003 and June 2005 hearings.  However, 
it does not appear that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  Further, for the reasons stated 
below, the Board finds that no additional development to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has contended in his statements and 
both hearings that he was informed prior to his separation 
from service that an examination disclosed he had a 
perforated left eardrum.  He maintains that he did not have 
any such condition prior to his entry into active service, 
and that he has current problems, including hearing loss, due 
to this perforation.  However, he acknowledged that he does 
not recall when this perforation could have occurred, nor 
does he recall any drainage or experiencing any drainage from 
his ear at any point in time during service.  Further, he 
indicated that he experienced loud noises in his military 
occupational specialty of a sonar technician, where he would 
use audio phones to pick up pinging sounds.  When asked, he 
indicated that he did not remember if he had any gun 
exercises, to include during training.  He acknowledged that 
he did not serve in combat during active service.  Moreover, 
he testified that he did not have occupational noise trauma 
following his active service.

A thorough review of the veteran's service medical records 
contain no findings of a perforated left eardrum, nor hearing 
problems, while on active duty.  On his March 1946 discharge 
examination, his hearing was found to be 15/15 bilaterally on 
whispered and spoken voice testing.  Moreover, he was found 
to have no disease or defects of the ears.

The evidence on file also includes post-service medical 
records dated from 2001 to 2002.  In pertinent part, records 
dated in August 2001 note that his medical history included 
Paget's disease, diagnosed 35 years earlier, and a perforated 
eardrum on the left approximately 50 years ago with decreased 
hearing in that ear.  He was to be referred to audiology for 
evaluation and hearing aid.  Those records noted a problem 
list which included "hearing loss: pagets and perf[orated 
tympanic membrane]." 

Records from October 2001 note that the veteran was seen for 
initial audiological evaluation, at which he reported a loss 
of hearing for the past several years, left greater than 
right.  He also reported a history of tympanic membrane 
perforation in service for the left ear.  Occupational noise 
exposure was not indicated.  Although the exact audiological 
evaluation results were not noted, he was found to have a 
mild to severe sensorineural hearing loss in the right ear 
and a mild to severe mixed hearing loss of the left ear.  
Speech recognition score was judged to be good for the right 
ear (88 percent), and fair for the left ear (76 percent).

Records from December 2001 continued to note the veteran's 
account of an in-service perforation of the left ear.  These 
records also reflect that audiology showed a conductive 
pathology, and that he was referred for ear, nose, and throat 
(ENT) evaluation.

Records dated in January 2002 note that the veteran was seen 
for a questionable tympanic perforation, as well as a mixed 
component in audiogram in the left ear.  Examination found 
both ears to be filled with wax, which was removed.  The 
right tympanic membrane was found to be clear, but the left 
tympanic membrane was found to have an inferior perforation.  
Further, it was stated that the left tympanic perforation 
explained the conductive loss.

No competent medical evidence is otherwise of record which 
relates the etiology of the veteran's hearing loss to his 
active service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be established for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for residuals of a perforated left ear 
drum and bilateral hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As an initial matter, the Board notes that even though the 
October 2001 treatment records do not give the specific 
audiological results in terms of decibels, they do show that 
speech recognition scores are less than 94 percent for both 
ears.  Thus, the veteran has a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Moreover, the 
medical evidence, including the January 2002 records, 
indicates current findings of a perforated left tympanic 
membrane.  Nevertheless, the preponderance of the evidence is 
against a finding that these current disabilities are 
causally related to the veteran's active service.

The Board acknowledges the veteran's assertion that he was 
informed he had a perforated left eardrum prior to his 
discharge from active duty, and that there is 
no indication of such a condition prior to service.  However, 
a thorough review of the service medical records themselves 
do not show any findings of a perforated eardrum, nor of 
hearing loss, during active service.  In fact, his March 1946 
discharge examination states there were no diseases or 
defects of the ears.  Consequently, the first competent 
medical evidence of the claimed disabilities 
were in the post-service medical records dated in 2001 and 
2002, more than 50 years after the veteran's period of active 
duty.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

The Board emphasizes that in making the above determination, 
it does not call into question the veteran's sincerity 
regarding his contention that he was informed during service 
that he had a perforated left eardrum.  However, the Court 
has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony does not constitute competent medical evidence, 
especially as there are no findings of the purported 
condition in the service medical records themselves, nor for 
many years thereafter.

The Board also acknowledges that the treatment records note 
the veteran's account of an in-service perforation of the 
left ear drum on various occasions.  However no additional 
comments or opinions were made regarding the veteran's 
reported history.  Bare transcription of history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In summary, the service medical records contain no findings 
of either a perforated left eardrum or hearing loss; the 
first competent medical evidence of the claimed disabilities 
was dated many years after the veteran's period of active 
duty; and no competent medical evidence is of record which 
links the current disabilities to confirmed events of the 
veteran's active service.  Moreover, none of the competent 
medical evidence intimates that his hearing loss is noise 
induced based on noise exposure in service.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claims.

As an additional matter, the Board finds that no additional 
development, to include an examination, is warranted based on 
the facts of this case.  To request an examination and/or 
medical opinion on the contended causal relationship at this 
late date would require a clinician to review the same record 
as summarized above: service medical records that do not show 
a diagnosis of a perforated left ear drum and/or hearing loss 
during active service, and show normal findings on the March 
1946 separation examination; the absence of medical findings 
of the claimed disabilities until many years after service; 
and no competent medical evidence which links the etiology of 
the claimed disabilities to the confirmed events of the 
veteran's active service.  Under these circumstances, any 
opinion on whether a disability is linked to service, would 
obviously be speculative.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a perforated left ear drum and 
hearing loss.  Therefore, these claims must be denied.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for residuals of a 
perforated left ear drum is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


